Exhibit 10.2

Description of Operating Committee Medical Coverage

All members of the Operating Committee of Morgan Stanley (the “Company”) are
eligible to participate in Company-sponsored health and insurance benefit
programs available in the relevant jurisdiction to similarly situated employees.
Operating Committee members are also eligible to participate in Morgan Stanley’s
Executive Health Program under which each Operating Committee member is eligible
to receive Company-funded access to a private primary care physician offering
on-call services and an annual executive health care assessment. Operating
Committee members who retire with three or more years of service with the
Company are eligible to receive retiree medical coverage for themselves and
their eligible dependents paid by the Company. The Executive Health Program and
retiree medical coverage for Operating Committee members may be amended or
discontinued at any time, including to curtail benefits for some or all covered
individuals, to change the cost of coverage and to implement changes required by
federal, state and local legislation.